Citation Nr: 0508030	
Decision Date: 03/18/05    Archive Date: 03/30/05	

DOCKET NO.  03-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1968 
to April 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development in this case prior to final appellate 
review.  In this regard, it appears that there are additional 
VA medical records that are not associated with the claims 
file.  For example, a record of a VA hospitalization of the 
veteran in May and June 1980, at the VA Medical Center (VAMC) 
in Battle Creek, Michigan, reflects that the veteran had been 
transferred to that Medical Center from the VAMC in Allen 
Park.  That hospital summary also reflects that the veteran 
had a prior admission to the VAMC in Allen Park between 
January and March 1980.  However, none of the medical records 
from the inpatient admissions at the VAMC in Allen Park are 
associated with the claims file.  The VA's duty to assist 
includes obtaining all relevant VA medical records.

In addition, under the facts and circumstances of this case, 
the Board is of the opinion that the veteran should be 
afforded a VA examination in order to determine whether he 
has PTSD that is related to his service in Vietnam.  In this 
regard, the Board notes that a VA outpatient treatment record 
dated in November 2002 contains a suggestion that the veteran 
may have PTSD and that the assessment following the 
examination was depression, rule out post-traumatic stress 
disorder.  The Board would also note that information 
contained in the service department Discharge Review Board 
records indicate that awards and decorations considered by 
that Review Board included a Combat Action Ribbon and a 
Purple Heart, thus indicating that the veteran engaged in 
combat with the enemy while serving in Vietnam.  The Board 
also believes that it is noteworthy that an outpatient 
treatment record dated in October 1979 appears to contain an 
impression of traumatic war neurosis.  Based on the 
foregoing, the Board concludes that the veteran should be 
afforded a VA examination in order to determine whether he 
actually has PTSD.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., and the VA will notify the 
veteran when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file records pertaining 
to the veteran's hospitalization at the 
VAMC in Allen Park between January and 
March 1980, and his admission in 
April 1980.  The RO should also obtain 
and associate with the claims file VA 
medical records pertaining to the veteran 
dated after November 2002 from the VA 
Medical Center in Detroit, Michigan.

2.  The veteran should be afforded a VA 
examination in order to ascertain the 
nature and etiology of all psychiatric 
disorders that may be present.  The 
primary purpose of the examination is to 
determine whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination offer comments and an 
opinion as to whether the veteran 
satisfies the diagnostic criteria for a 
diagnosis of PTSD based on his combat 
service in Vietnam.  A clear rationale 
for all opinions would be helpful, and a 
discussion of the facts and medical 
principals involved would be of 
considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history [,] 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statements of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

